Citation Nr: 0627297	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  98-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957, and from May 1957 to May 1979.  He died in June 1997, 
and the appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The appellant testified at a hearing 
before a Decision Review Officer (DRO) in August 1998.  This 
case was remanded by the Board in June 2001 and August 2002.  

The Board requested a VHA medical opinion in May 2006. The 
opinion was received in June 2006.  A letter to the appellant 
was issued, along with a copy of the VHA medical opinion.  
The Appellant was informed that she had 60 days to submit 
further evidence or argument and that the Board would proceed 
with a decision, if no response was received.  No response 
was received by the Appellant.  As such, the appeal is ready 
for adjudication.  


FINDINGS OF FACT

1.  The veteran died in June 1997; his death certificate 
lists the immediate cause of death as myocardial infarction 
due to or as a consequence of coronary artery disease; no 
autopsy was performed. 

2.  The veteran was service-connected for otitis media and 
bilateral hearing loss, and nephrolithiasis at the time of 
his death.

3.  Coronary artery disease was first shown many years after 
discharge from active duty and there is no competent medical 
evidence linking it to active duty service.

4.  Coronary artery disease and chronic obstructive pulmonary 
disease (COPD) are not associated with herbicide exposure 
during Vietnam. 

5.  There is no competent medical evidence of a relationship 
between the underlying cause of the veteran's death, coronary 
artery disease, and any injury or disease, including tobacco 
use, during the veteran's service.

6.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3.07, 3.309, 3.312 
(2005).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to the appellant receiving proper 
notification.  However, upon review, the Board finds that the 
lack of a pre-agency of original jurisdiction-decision notice 
did not result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  The Board recognized the insufficiency of 
proper notice in this case and remanded in part to be assured 
that the appellant received proper notification.  Following 
the remand, the appellant received proper notice of her 
service connection cause of death claim in a July 2003 
letter.  The July 2003 letter met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the appellant with a summary of the evidence, and 
specifically notified her that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from the veteran's private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  Additionally, the 
appellant was asked to submit any evidence in her possession.  
The appellant was also provided notice of applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for denial in a September 2003 supplemental statement 
of the case (SSOC) and subsequent supplemental statements of 
the case.  

As sufficient notice was provided to the appellant, it is 
therefore the Board's conclusion that she has been provided 
with every opportunity to submit evidence and argument in 
support of her claim.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that an effective date for 
the award of benefits will be assigned, if the benefit is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The July 2003 letter did not provide adequate notice 
of an effective date or disability rating for the claim on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  The underlying service 
connection claim decided in this case is denied.  As the 
claim is denied, any question as to the appropriate effective 
date to be assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, service 
records, VA medical records, private medical records and 
statements, VA examination reports, a VHA opinion, and 
statements and testimony from the appellant.  The appellant 
does not claim that there is any evidence not already 
included the record.   

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Service Connection for Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.312 (2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the record shows that the veteran died in June 
1967.  The Certificate of Death lists the cause of death as 
myocardial infarction due to or as a consequence of coronary 
artery disease.  No autopsy was performed.  At the time of 
his death, the veteran was service-connected for otitis 
media, bilateral hearing loss, and nephrolithiasis.

It has not been asserted, nor does the medical evidence show, 
that any of the veteran's service-connected disabilities 
caused or contributed to the veteran's death.  Otitis media, 
bilateral hearing loss, and nephrolithiasis were not listed 
on the Certificate of Death as a cause, or underlying 
contributing factor, in the veteran's death.  No medical 
report connects any of these disabilities to the veteran's 
myocardial infarction or underlying coronary artery disease.  

Although the evidence does not support a finding that a 
service-connected disability caused or contributed to the 
veteran's death, the appellant is asserting that the 
veteran's cause of death is directly related to service.  
Specifically, she is asserting that the veteran's exposure to 
herbicide agents in Vietnam or, alternatively, smoking in 
service led to his chronic obstructive pulmonary disease 
(COPD) and coronary artery disease.  The medical evidence 
close in time to the veteran's death confirms both a 
diagnosis of COPD and coronary artery disease.  Before 
analyzing the possible relationship between the veteran's 
smoking and his active duty service, the Board will first 
consider whether the veteran's coronary artery disease and 
COPD are due to service, including herbicide exposure.   

Upon review, service medical records do not show any 
diagnosis of COPD or coronary artery disease.  A 1965 
treatment note indicated inspiratory wheezing and a diagnosis 
of acute bronchitis with a recommendation that he stop 
smoking.  However, there is no follow-up treatment noted in 
the record, or any other diagnosis of bronchitis found in the 
service medical records.  

An August 1966 clinical record noted positive tine test from 
June 1966, but also indicated no fever, night seats, chronic 
cough, or fatigue.  Findings from a subsequent chest x-ray 
report were negative, except for right hilar calcification.  

The veteran had a number of chest x-rays performed during 
service with findings mainly showing right hilar 
calcification or old granulomatous disease.  One x-ray report 
dated in June 1981 described findings of thickened bronchial 
walls in right lower lobe with probably bronchiectasis.  
However, subsequent x-rays made no such findings.   

Retirement examination in January 1979 indicated that the 
heart, lungs, and chest were found normal on clinical 
evaluation.  Blood pressure readings were 120/75.

A post-service VA examination report dated in July 1979 made 
no findings involving COPD or coronary artery disease.  The 
record shows the first diagnosis of these diseases was made 
in the mid-1990s, or many years following separation from 
active service.  Therefore, a presumption in favor of service 
connection for chronic disease of cardiovascular disease is 
not for application. 38 C.F.R. §§ 3.307, 3.309.   

In her testimony before the DRO, Appellant argued that the 
veteran's cause of death was related to his herbicide 
exposure in Vietnam.  (T. 7).  The Board notes that service 
records confirm that the veteran served in Vietnam and 
therefore, exposure to herbicide agents is presumed.  The 
question before the Board is whether herbicide agents can be 
related to the veteran's COPD or coronary artery disease.  

In support of her claim, a medical statement dated in May 
1998 from Ross G. Griswold, D. O. opined that the exposure to 
Agent Orange agents could have aggravated his lung condition.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Upon review, personnel records demonstrate that the veteran 
meets the requirements for service in Vietnam under 38 C.F.R. 
§ 3.307.  However, neither COPD nor coronary artery disease 
are diseases associated with herbicide exposure. Therefore, 
the presumption of service connection based on herbicide 
exposure does not apply for either issue on appeal.  38 
C.F.R. § 3.309(e) (2005).  In addition, Dr. Griswold's 
opinion is not competent medical evidence.  He indicated that 
the veteran's possible exposure to Agent Orange "could" 
have aggravated his condition.  "Could" only shows possible 
causes and is therefore, too speculative to be a competent 
medical opinion.  Furthermore, he provides no rationale for 
making such an opinion.  

As for whether his coronary artery disease or COPD are 
otherwise related to active service, two VA medical 
examination reports address this issue.  A June 2004 VA 
examination report addressed the coronary artery disease 
issue and an August 2004 VA examination report addressed the 
COPD issue.  

The June 2004 VA examination report noted that the veteran's 
blood pressure readings in service were generally normal.  
While the veteran did have abnormal readings at his 
retirement physical and a VA check within a year of 
retirement, there was no evidence of any actual persistent 
hypertension following both readings.  For that reason, the 
examiner found that it is unlikely that the veteran's 
coronary artery disease was related to service.  

The August 2004 VA examination report discussed the findings 
in service.  The examiner acknowledged the 1965 note 
identifying a diagnosis of acute bronchitis; however, the 
examiner stated that there were no follow-up indications of 
either chronic or acute bronchitis in the service medical 
records.  The examiner also discussed the one x-ray finding 
of probably bronchiectasis, but noted that bronchiectasis is 
not a form of COPD.  Furthermore, no other x-ray report 
identified bronchiesctasis in service, or showed clinical 
findings such as chronic cough, which is a symptom of 
bronchiesctasis.  In addition, the examiner noted that old 
granulomatous disease, noted in the x-ray reports from 
service, has no relationship to COPD.  Essentially, the 
examiner found no indication of COPD in the service medical 
records.  Based upon the above facts, the examiner determined 
that it was unlikely that the veteran's COPD was related to 
service.  The examiner also reiterated his findings from the 
June 2004 VA examination review that it was unlikely that the 
veteran's coronary artery disease was related to service.   
    
The Board finds the examination reports, particularly the 
August 2004 VA examination report, to be competent medical 
evidence.   The opinions were based on an accurate review of 
the record and supported by analysis and rationale.  

The testimony of the appellant also supports the examiner's 
conclusion of no chronic COPD or coronary artery disease 
following service.  Appellant testified that she knew the 
veteran for nine years prior to his death.  (T. 4).  He was 
not receiving treatment for any heart problems at the time 
that she met the veteran, which was in 1989.  (T. 5).  The 
veteran's death was sudden as he did not receive any ongoing 
medical treatment prior to his death.  (T. 6).  In addition, 
there appears to be no contrary competent medical opinions in 
the record.  As such, the Board finds that the veteran's COPD 
and coronary artery disease did not begin in service, were 
not presumed to be related to service, and were not directly 
related to service.  

The Board notes that appellant and her representative are 
also arguing that the underlying cause of the veteran's 
death, coronary artery disease, was due to tobacco addiction 
started in active duty service.  In support of her claim, 
appellant submitted a statement from the veteran's step-
brother, R.M., dated in November 1998.  R.M. indicated that 
his step brother never smoked prior to service.  He attested 
not seeing veteran again until 1996, which was the first time 
he witnessed the veteran smoking.   

Appellant also testified in August 1998 to a Decision Review 
Officer.  
Appellant submitted a private medical report from J. Paul 
Rubin, M.D., radiologist, dated in September 1996, which 
indicated that the veteran had a long history of smoking.  
Appellant also submitted medical evidence from Ross G. 
Griswold, D.O. and William S. Dishner, D.O.  A May 1998 
letter from Dr. Griswold indicated that the veteran was a 
patient from September 1996 until his death in June 1997.  He 
treated the veteran for COPD with pulmonary fibrosis.  Dr. 
Griswold indicated that the veteran was a heavy smoker (two 
to three packs per day) and was nicotine dependent.  He was 
advised to quit smoking, but did not.  Dr. Dishner indicated 
in a November 1998 statement that it is certainly likely that 
his combination of cigarette smoking and exposures 
contributed to his COPD and there was little doubt that his 
heart disease was extremely more likely in his smoking 
environment.  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  VAOPGCPREC 2-93 
(January 1993).  It is insufficient to show only that a 
veteran smoked in service and has a disease related to 
tobacco use.  Id.  Secondary service connection for a 
disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.  VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A. § 1103 (West 2002 & Supp. 2005).  In this case, 
the RO received the appellant's claim for service connection 
for cause of death due tobacco use in July 1997.  Thus, the 
Board is not prohibited from considering the claim.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disability if injury or disease resulted 
from tobacco use while in active military service.  See 
VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In VAOPGCPREC 2- 
93, the VA General Counsel held that: (1) a determination of 
whether nicotine dependence could be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles; and (2) 
service connection could be established for a disability or 
death if the evidence established that the underlying disease 
or injury was caused by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  

With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

A few medical opinions in the record addressed the issue of 
whether the veteran developed nicotine dependence during 
service.  VA examination reports dated in March 2002 and 
March 2003 indicated that an opinion could not be made 
regarding the role of tobacco use in service without 
resorting to speculation.  However, the examiner from both 
examinations failed to make any reference to the February 
1965 clinical record that indicated the veteran should stop 
smoking in the analysis.  It is not even clear whether this 
fact was considered in coming to an opinion.  As not all the 
pertinent evidence was considered in rendering an opinion, 
the Board does not find either examination report to be 
competent medical evidence.   

In May 2006, the Board sought a VHA opinion to answer the 
issue whether the veteran developed nicotine dependence 
during service.  In the June 2006 VHA opinion report, the VA 
psychiatrist detailed evidence in the record, including the 
February 1965 clinical record that noted that the veteran was 
advised to stop smoking.  He also discussed the stepbrother's 
statement and the fact that the veteran's internist was noted 
in the medical record as stating that the veteran chronic 
smoker and had COPD.   

The VA psychiatrist indicated that in making a diagnosis of 
nicotine dependence consistent with DSM-IV, there is no 
evidence for tolerance or withdrawal or of meeting criteria 3 
or 5 through 7.  There was an uncertain possibility of 
meeting criterion 4.  Thus, while there was a possibility of 
having developed nicotine dependence during service, the 
evidence to support such a diagnosis does not exist.  The 
examiner further noted that the determination of service 
connection for a diagnosis of substance dependence is very 
rarely made.  

Upon review, the VHA examiner report, dated in December 2004, 
is competent medical evidence as it is based upon a review of 
the record.  The examiner commented on all the favorable 
evidence in support of appellant's claim, but could not find 
a diagnosis of nicotine dependence in service.  Besides the 
VHA medical report, there is no other competent medical 
opinion of record.  

The Board also recognizes the numerous statements from the 
appellant asserting her own opinions that his nicotine use in 
service or herbicide exposure in Vietnam caused his death.  
The appellant is competent as laypersons to report that on 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence of 
record that she has specialized medical knowledge, thus they 
are not competent to offer medical opinion as to cause or 
etiology of the veteran's emphysema.  See Grottveit v. Brown, 
5 Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).

In summary, there is no competent medical evidence 
demonstrating pathology of COPD or coronary artery disease 
during active duty service, or for many years after service.  
It is also not presumed that the veteran's COPD or coronary 
artery disease was due to herbicide exposure in Vietnam.  
Finally, there is no competent medical evidence of a 
relationship between the cause of the veteran's death, an 
injury or disease, including nicotine dependence, during the 
veteran's service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for the cause of death.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Thus, the claim is denied.

III.  Chapter 35 Dependents Educational Assistance (DEA)

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2005).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran did not die 
in service, nor did he have a permanent total service-
connected disability.  In addition, service connection for 
the cause of his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for DEA benefits, accordingly, is denied as 
a matter of law.












ORDER

Entitlement to service connection for the cause of death is 
denied.

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


